Exhibit 10.152 FORM OF AWARD AGREEMENT FOR RESTRICTED STOCK UNITS FOR MANAGING DIRECTORS UNDER THE MSCI INC. 2 MSCI Inc. (“MSCI,” together with its Subsidiaries, the “Company”) hereby grants to you Restricted Stock Units (“RSUs”) as described below.The awards are being granted under the MSCI Inc. 2016 Omnibus Incentive Plan (as may be amended from time to time, the “Plan”). Participant: [Name] Number of RSUs Granted: [#] RSUs Grant Date: [•] (the “Grant Date”) Vesting Schedule: [•] Your RSUs may be subject to forfeiture or recoupment if you terminate employment with the Company, or fail to affirmatively accept the terms of this Award Agreement, including the Restrictive Covenants set forth in Exhibit B, by on or about [•] or do not comply with the notice requirements, as set forth in the Plan and this Restricted Stock Unit Award Agreement (including Exhibit A, Exhibit B and Exhibit C attached hereto, this “Award Agreement”).[As of the Grant Date, you are Full Career Retirement eligible (as defined in Exhibit A attached hereto), subject to the terms of this Award Agreement.] You agree that this Award Agreement is granted under the Plan and governed by the terms and conditions of the Plan and Exhibit A, Exhibit B and Exhibit C attached hereto. RSUs grantedto you pursuant to this Award Agreement and any Shares issued in settlement or satisfaction thereof may be subject to the MSCI Inc. Clawback Policy and any stock ownership guidelines of MSCI, as may be in effect from time to time, if on or after the Grant Date you are or become an executive officer of MSCI.You will be able to access a prospectus and tax supplement that contains important information about this award via the MSCI website or your brokerage account.Unless defined in this Award Agreement, capitalized terms shall have the meanings ascribed to them in the Plan.
